{¶ 23} I reluctantly agree that under the current state of Ohio law, the owners of a pet animal have no claim for non-economic injuries to their pet. The General Assembly should at least consider recognizing pets as companion animals and allow owners to recover reasonable damages for their loss of or injury to a much-loved pet. The state of Colorado is presently considering just such a measure, and a start in this direction has already been made in Ohio by S.B. 221, which has made cruelty to companion animals a crime, effective April 9, 2003.